Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TIME CHARTER 2003 Standard Form Issued by China Maritime Arbitration Commission (CMAC) THIS CHARTER PARTY , made and concluded in SHANGHAI this 26 th day of July, 2008 Between KRIKOR MARITIME S.A. of Marshall Islands Owners of the Vessel described below, and YONGCHEN INTERNATIONAL SHIPPING LIMITED Charterers. DESCRIPTION OF VESSEL: Name: AGIOS SPYRIDON Flag: Sierral Leone Built (year): 1984 Port and number of Registry: Freetown Classed International Register of Shipping in Deadweight 7405 metric tons (cargo and bunkers, including freshwater and stores not exceeding what is reasonable for each voyage metric tons) on a salt water draft of 2397 mm on summer freeboard. Tonnage: 4809 GRT. Speed about 13.5 knots 1. Duration The Owners agree to let and the Charterers agree to hire the Vessel from the time of August 1, 2008 for a period of 1 year plus 1 year plus 1 year in Chartererss option up to 15 days more or less on final period within below mentioned trading limits. 2. Delivery The vessel shall be placed at the disposal of the Charterers at Zhangjiagang port, China the vessel on her delivery shall be ready to receive cargo with clean - swept holds and tight, staunch, strong and in every way fitted for ordinary cargo service, having water ballast and with sufficient power to operate all cargo- handling gear simultaneously. 1 3. On-Off Hire Survey Prior to delivery and redelivery the parties shall, unless otherwise agreed, each appoint surveyors, for their respective accounts, who shall not later than a first loading port/last discharging port respectively, conduct joint on -hire /off -hire surveys, for the purpose of ascertaining quantity of bunkers on board and the condition of the Vessel. A single report shall be prepared on each occasion and signed by each surveyor, without prejudice to his right to file a separate report setting forth items upon which the surveyors cannot agree. If either party fails to have a representative attend the survey and sign the joint survey report, such party shall nevertheless be bound for all purposes by the findings in any report prepared by the other party. On -hire survey shall be on Charterers' time and off hire survey on Owners' time. 4. Dangerous Cargo/Cargo Exclusions (a) The vessel shall be employed in carry lawful merchandise excluding any goods of a dangerous, injurious, flammable or corrosive nature unless carried in accordance with the requirements or recommendations of the competent authorities of the country of the Vessel's registry and of ports of shipment and discharge and of any intermediate countries or ports through whose waters the Vessel must pass. Without prejudice to the generality of the foregoing, in addition the following are specifically excluded: livestock of any description, arms, ammunition, explosives, nuclear and radioactive materials. (b)If IMO- classified cargo is agreed to be carried, and the Charterers shall provide the Master with any evidence he may reasonably stowed in accordance with IMO regulations, failing which the Master is entitled to refuse such cargo or, if already loaded, to unload it at the Charterers' risk and expense. 5. Trading Limits The vessel shall be employed in such lawful trades between safe ports and safe places within China/South-Asia,India, Pakistan, Bengal, Papua new guinea as the Charterers shall direct. 6. Owners to Provide The Owners shall provide any pay for the insurance of the Vessel, except as otherwise provided, and for al provisions, cabin, deck, engine-room and other necessary stores, including boiler water; shall pay for wages, consular shipping and discharging fees of the crew and charges for port services pertaining to the crew; shall maintain the vessel's class and keep her in a thoroughly efficient state in hull, machinery and equipment for and during the service, and have a full complement of officers and crew. Owners guarantee the Vessel is fully covered by P&I Club, Charterers have the benefit of Owners P&I Club as far as its rules permit. 7. Charterers to provide The Charterers, while the vessel in on hire, shall provide and pay for all the bunkers except as otherwise agreed; shall pay for port charges (including compulsory watchmen and cargo watch men and compulsory 2 garbage disposal), all communication expenses pertaining to the Charterers' business at cost, pilotages, towages, agencies, commissions, consular charges(except those pertaining to individual crew members or flag of the Vessel), and all other usual expenses except those stated in Clause 6, but when the Vessel puts into a port for causes for which the Vessel is responsible (other than by stress of weather), then all such charges incurred shall be paid by the Owners. Fumigations ordered because of illness of the crew shall be for the Owners' account. Fumigations ordered because of cargoes carried or ports visited while the vessel is employed under this Charter Party shall be for the Charterers' account.
